Citation Nr: 0200727	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  97-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to an effective date prior to April 9, 1998 for 
the grant of service connection for a psychiatric disorder, 
to include an anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in October 1998.  

The veteran's former representative, in a January 1999 VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case), requested a VA Travel Board hearing.  However, in a 
June 1999 submission, the veteran's former representative 
withdrew the request for this hearing and indicated that this 
case should be sent to the Board for disposition.  See 38 
C.F.R. § 20.704(e) (2001).

In an April 2000 decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to April 9, 
1998 for the grant of service connection for a psychiatric 
disorder, to include an anxiety disorder and depression, and 
remanded two other claims back to the RO for further 
development.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
April 2001, the veteran and the Secretary of Veterans Affairs 
submitted a Joint Motion for Partial Remand and to Stay 
Proceedings (joint motion).  This joint motion was granted by 
the Court in the same month, and the veteran's claim is again 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for service connection for a 
psychiatric disorder was communicated by phone to the RO on 
April 9, 1998 and documented in a VA Report of Contact; in a 
subsequent October 1998 rating decision, the RO granted 
service connection for an anxiety disorder and depression, 
with a 50 percent evaluation effective from April 9, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 1998 for 
the grant of service connection for a psychiatric disorder, 
to include an anxiety disorder and depression, have not been 
met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the basis for the joint 
remand of the parties in this case was that the claim on 
appeal had not yet been considered under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  The Board notes 
that except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Under the recently enacted provisions of 38 U.S.C.A. § 5103 
(West Supp. 2001), VA is required to notify the claimant of 
any information or evidence needed to substantiate a claim.  
Under 38 U.S.C.A. § 5103A (West Supp. 2001), VA has a duty to 
make "reasonable efforts" to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  This duty 
encompasses obtaining relevant medical records and medical 
examinations and/or opinions when necessary to make a 
decision on a claim.  Id.

In this case, the Board observes that the veteran has been 
notified of the type of evidence needed to substantiate her 
claim, including in an April 1999 Statement of the Case.  The 
veteran was also informed of her right to submit additional 
evidence in an August 2001 Board letter.  In an October 2001 
letter, her representative informed the Board that the case 
should be expedited without delay; no additional evidence was 
submitted.  The Board is therefore satisfied that the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) have 
been met.

As to 38 U.S.C.A. § 5103A (West Supp. 2001), the Board notes 
that the question at issue in this case concerns the 
effective date of an award, not the nature, extent, or 
etiology of a current disability.  As such, there is no 
reasonable possibility that a further VA examination or 
medical opinion would be of assistance to this claim.  
Moreover, while the Board is aware that 38 C.F.R § 3.157 
(2001) sets forth circumstances under which the date of VA or 
uniformed service medical treatment affects an effective date 
of an award, these provisions apply only in cases of 
increases or claims to reopen and, as indicated below, are 
not applicable to the particular facts present in this case.  
In any case, the Board is not aware of any relevant medical 
records that are presently absent from the claims file.

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows compliance with the 
notice/assistance provisions of the new legislation and 
implementing regulations, the Board finds no prejudice to the 
veteran by proceeding with appellate review.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  In cases involving direct service connection, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).  

Additionally, a claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.  38 
C.F.R. § 3.151(a) (2001).  Moreover, the Secretary has the 
discretion under this regulation to treat every compensation 
claim as a pension claim, or vice versa, in accordance with 
the contents of the application and the evidence in support 
of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA (38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 (2001) provides that any communication or 
action indicating intent to apply for one or more VA benefits 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.1(p) (2001) 
defines application as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) (2001) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of 1 year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157 (2001).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2001).  For reports prepared by a non-VA hospital where the 
veteran was maintained at VA expense, the date of admission 
to the hospital is accepted as the date of receipt of claim 
if VA maintenance was authorized prior to admission.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b) (2001).

In this case, the Board, after a review of the entire claims 
file, observes that the earliest documentation of record of a 
specific intent on the part of the veteran to claim service 
connection for a psychiatric disorder is a VA Report of 
Contact, dated on April 9, 1998.  This Report of Contact 
reflects that the veteran, by telephone, claimed post-
traumatic stress disorder (PTSD) due to being raped during 
service.  Subsequently, in an October 1998 rating decision, 
the RO granted service connection for an anxiety disorder and 
depression, and assigned a 50 percent evaluation, effective 
from April 9, 1998.

The Board has considered the veteran's arguments with regard 
to the issue of whether an earlier effective date for the 
grant of service connection for a psychiatric disorder is 
warranted in this case.  In a March 2000 submission, the 
veteran asserted that an earlier effective date is warranted 
because she first applied for VA benefits in 1993.  

In this regard, the Board observes that, in November 1993, 
the veteran submitted a VA Form 21-526 (Veteran's Application 
for Compensation or Pension).  In this application, the 
veteran listed several disabilities, including recurrent 
depression and completed all of the sections relating to a 
claim for nonservice-connected pension benefits.  She did not 
specifically claim in-service incurrence of any of her listed 
disabilities, and, in response to the portions of the 
application explicitly designated for information pertaining 
to service-connected disabilities, she responded "N/A."  
While the veteran reported an in-service rape during a March 
1994 VA psychiatric examination, she did not indicate that 
she intended to seek VA benefits for such and did not, at 
that time, indicate that her then-current psychiatric 
symptomatology was of service onset but instead related her 
current problems to her recent employment situation and 
personal life.  Further, because a formal claim for service 
connection for a psychiatric disorder had not been allowed, 
disallowed, or even filed prior to April 1998, medical 
records dated prior to this time may not be accepted as 
informal claims under 38 C.F.R. § 3.157, as the provisions of 
38 C.F.R. § 3.157 apply only to claims for increase or to 
reopen claims for service connection which have been 
previously denied.  See 38 C.F.R. § 3.157(b) (2001).  
Similarly, no lay statements suggesting a service-related 
etiology for her psychiatric disorder were received from the 
veteran after receipt of the November 1993 application.  The 
RO treated the application as a claim for nonservice-
connected pension benefits and, in fact, granted nonservice-
connected pension benefits in an April 1994 rating decision.

In statements received by the RO in June 1996 and April 1997, 
the veteran reported psychiatric symptoms in relation to 
medications prescribed by VA treatment providers.  The 
veteran did not in any way allege that a current psychiatric 
disorder was related to service.  In view of the veteran's 
statements, the RO addressed the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001) for aggravation of a psychiatric disorder in an April 
1998 rating decision; this claim was denied.

The Board concedes that the veteran's April 9, 1998 claim for 
service connection for a psychiatric disorder was not her 
first claim for VA monetary benefits pertaining to this 
disability.  However, her prior claims concerned pension 
benefits and compensation under 38 U.S.C.A. § 1151 (West 1991 
& Supp. 2001), rather than service connection.  There is no 
indication that the veteran manifested her intent to apply 
for service connection for a psychiatric disability prior to 
April 9, 1998.  As noted above, a claim by a veteran for 
pension benefits may be considered to be a claim for 
compensation.  The operative word in this regulation is may; 
the VA is not required to interpret every claim for pension 
benefits as a claim for compensation.  See Stewart, supra.  
According to the contents of the application and the evidence 
supporting it, the VA must exercise its discretion in 
determining whether a claim for pension is also a claim for 
compensation.  Id.  

In this case, the veteran's 1993 claim showed no clear intent 
on her part to request entitlement to service connection for 
a psychiatric disorder.  As such, there was no statement that 
the VA could construe as "evidencing a belief in 
entitlement" to service connection for a psychiatric 
disorder.  Given these facts, the Board cannot conclude that 
the VA was obligated to consider the veteran's claim for 
pension benefits in 1993 as a claim for disability 
compensation.  See Stewart, 10 Vet. App. at 19.  

Moreover, the Board would point out that 38 C.F.R. § 3.400 
(2001) sets forth criteria for the determination of the 
effective dates for grants of pension benefits and section 
1151 compensation that are separate and distinct from the 
criteria for the determination of the effective dates in 
service connection cases.  See 38 C.F.R. § 3.400(b) and (i) 
(2001); see also 38 C.F.R. § 3.155(a) (2001) (an informal 
claim for a benefit must identify the benefit in question).  
Therefore, the veteran's statements from June 1996 and April 
1997 also cannot be construed as claims for service 
connection. 

In conclusion, the Board finds no indication from the record 
that the veteran filed a claim for, or otherwise specified an 
intent to seek, entitlement to service connection for a 
psychiatric disorder prior to April 9, 1998.  The Board would 
further point out that this claim was received more than one 
year following the veteran's discharge from service in 1969.  
As such, the claim of entitlement to an effective date prior 
to April 9, 1998 for the grant of service connection for a 
psychiatric disorder, to include an anxiety disorder and 
depression, must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

The claim of entitlement to an effective date prior to April 
9, 1998 for the grant of service connection for a psychiatric 
disorder, to include an anxiety disorder and depression is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



